182 F.2d 942
Walter B. ARNOLD, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10991.
United States Court of Appeals Sixth Circuit.
June 19, 1950.

Petition for review of a decision of the Tax Court.
Robert A. Littleton, Washington, D. C., for petitioner.
Theron L. Caudle, Washington, D. C., for respondent.
Before ALLEN, MARTIN and MILLER, Circuit Judges.


1
Pursuant to order heretofore entered in this case on August 19, 1949,


2
It is now ordered, upon motion of petitioner, consented to by respondent, that the decision of the Tax Court, 12 T.C. 725, in this case be and the same is reversed and remanded for further proceedings consistent with the opinion of this court in the case of Kohlhase v. Commissioner of Internal Revenue, 6 Cir., 181 F.2d 331.